     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 1 of 19 Page ID #:789




1
2
3
4
5
6
7
8
                                   UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
        JILL PATT, D.V.M., and LITTLE                 Case No. 8:18-cv-01689-JLS (DFMx)
12      CRITTERS VET, LLC, individually and
        on behalf of all others similarly situated,   STIPULATED PROTECTIVE ORDER
13
                     Plaintiffs,
14
              v.
15
        ANTECH DIAGNOSTICS, INC.
16
                     Defendant.
17
18      AND RELATED COUNTERCLAIMS.

19
20
21
22
23
24
25
26
27
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 2 of 19 Page ID #:790




1            1.     A. PURPOSES AND LIMITATIONS
2            Discovery in this action is likely to involve production of confidential, proprietary,
3      or private information for which special protection from public disclosure and from use
4      for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
5      parties to this action hereby stipulate to and petition the Court to enter the following
6      Stipulated Protective Order. The parties acknowledge that this Order does not confer
7      blanket protections on all disclosures or responses to discovery and that the protection it
8      affords from public disclosure and use extends only to the limited information or items
9      that are entitled to confidential treatment under the applicable legal principles. The
10     parties further acknowledge, as set forth in Section 12.5, below, that this Stipulated
11     Protective Order does not entitle them to file confidential information under seal; Civil
12     Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13     will be applied when a party seeks permission from the court to file material under seal.
14     The Parties hereby agree as follows:
15                  B. GOOD CAUSE STATEMENT
16           This action is likely to involve trade secrets, customer and business information
17     and other valuable research, development, commercial, financial, technical and/or
18     proprietary information for which special protection from public disclosure and from use
19     for any purpose other than prosecution of this action is warranted. Such confidential and
20     proprietary materials and information consist of, among other things, confidential
21     business or financial information, information regarding confidential business practices,
22     or other confidential research, development, or commercial information (including
23     information implicating privacy rights of third parties), information otherwise generally
24     unavailable to the public, or which may be privileged or otherwise protected from
25     disclosure under state or federal statutes, court rules, case decisions, or common law.
26     Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
27     disputes over confidentiality of discovery materials, to adequately protect information the

                                                     1
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 3 of 19 Page ID #:791




1      parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
2      necessary uses of such material in preparation for and in the conduct of trial, to address
3      their handling at the end of the litigation, and serve the ends of justice, a protective order
4      for such information is justified in this matter. It is the intent of the parties that
5      information will not be designated as confidential for tactical reasons and that nothing be
6      so designated without a good faith belief that it has been maintained in a confidential,
7      non-public manner, and there is good cause why it should not be part of the public record
8      of this case.
9             2.       DEFINITIONS
10                 2.1.        Action: Jill Patt, D.V.M., et al v. Antech Diagnostics, Inc., Case No.
11     8:18-cv-01689-JLS-DFM.
12                 2.2.        Challenging Party: a Party or Non-Party that challenges a designation
13     of information or items under this Order.
14                 2.3.        “CONFIDENTIAL” Information or Items: information (regardless of
15     how it is generated, stored or maintained) or tangible things that qualify for protection
16     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17     Statement.
18                 2.4.        “HIGHLY CONFIDENTIAL” Information or Items: extremely
19     sensitive “‘CONFIDENTIAL’ Information or Items,” disclosure of which to another
20     Party or Non-Party would create a substantial risk of serious harm that could not be
21     avoided by less restrictive means.
22                 2.5.        Counsel: Outside Counsel of Record and House Counsel (as well as
23     their support staff).
24                 2.6.        Designating Party: a Party or Non-Party that designates information or
25     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
26     or “HIGHLY CONFIDENTIAL.”
27                 2.7.        Disclosure or Discovery Material: all items or information, regardless

                                                        2
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 4 of 19 Page ID #:792




1      of the medium or manner in which it is generated, stored, or maintained (including,
2      among other things, testimony, transcripts, and tangible things), that are produced or
3      generated in disclosures or responses to discovery in this matter.
4               2.8.       Expert: a person with specialized knowledge or experience in a matter
5      pertinent to the litigation who has been retained by a Party or its counsel to serve as an
6      expert witness or as a consultant in this Action.
7               2.9.       House Counsel: attorneys who are employees of a party to this Action.
8      House Counsel does not include Outside Counsel of Record or any other outside counsel.
9              2.10.       Non-Party: any natural person, partnership, corporation, association,
10     or other legal entity not named as a Party to this action.
11             2.11.       Outside Counsel of Record: attorneys who are not employees of a
12     party to this Action but are retained to represent or advise a party to this Action and have
13     appeared in this Action on behalf of that party or are affiliated with a law firm which has
14     appeared on behalf of that party, and includes support staff.
15             2.12.       Party: any party to this Action, including all of its officers, directors,
16     employees, consultants, retained experts, and Outside Counsel of Record (and their
17     support staffs).
18             2.13.       Producing Party: a Party or Non-Party that produces Disclosure or
19     Discovery Material in this Action.
20             2.14.       Professional Vendors: persons or entities that provide litigation
21     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23     their employees and subcontractors.
24             2.15.       Protected Material: any Disclosure or Discovery Material that is
25     designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL.”
26             2.16.       Receiving Party: a Party that receives Disclosure or Discovery
27     Material from a Producing Party.

                                                      3
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 5 of 19 Page ID #:793




1            3.     SCOPE
2            The protections conferred by this Stipulation and Order cover not only Protected
3      Material (as defined above), but also (1) any information copied or extracted from
4      Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
5      Material; and (3) any testimony, conversations, or presentations by Parties or their
6      Counsel that might reveal Protected Material. However, the protections conferred by this
7      Order do not cover information that is in the public domain at the time of disclosure to a
8      Receiving Party or becomes part of the public domain after its disclosure to a Receiving
9      Party as a result of publication not involving a violation of this Order.
10           Any use of Protected Material at trial shall be governed by the orders of the trial
11     judge. This Order does not govern the use of Protected Material at trial.
12           4.     DURATION
13           Even after final disposition of this litigation, the confidentiality obligations
14     imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
15     writing or a court order otherwise directs. Final disposition shall be deemed to be the
16     later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
17     and (2) final judgment herein after the completion and exhaustion of all appeals,
18     rehearings, remands, trials, or reviews of this Action, including the time limits for filing
19     any motions or applications for extension of time pursuant to applicable law.
20           5.     DESIGNATING PROTECTED MATERIAL
21                 5.1.    Exercise of Restraint and Care in Designating Material for Protection.
22           Each Party or Non-Party that designates information or items for protection under
23     this Order must take care to limit any such designation to specific material that qualifies
24     under the appropriate standards. The Designating Party must designate for protection
25     only those parts of material, documents, items, or oral or written communications that
26     qualify so that other portions of the material, documents, items, or communications for
27     which protection is not warranted are not swept unjustifiably within the ambit of this

                                                     4
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 6 of 19 Page ID #:794




1      Order.
2            Mass, indiscriminate, or routinized designations are prohibited. Designations that
3      are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
4      to unnecessarily encumber the case development process or to impose unnecessary
5      expenses and burdens on other parties) may expose the Designating Party to sanctions.
6            The designation of material as “HIGHLY CONFIDENTIAL” will not be used
7      when the “CONFIDENTIAL” designation clearly protects the interest of the Designating
8      Party, and all “HIGHLY CONFIDENTIAL” designations will be closely scrutinized.
9            If it comes to a Designating Party’s attention that information or items that it
10     designated for protection do not qualify for protection, that Designating Party must
11     promptly notify all other Parties that it is withdrawing the inapplicable designation.
12              5.2.      Manner and Timing of Designations. Except as otherwise provided in
13     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
14     or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15     must be clearly so designated before the material is disclosed or produced.
16           Designation in conformity with this Order requires:
17                  (a) for information in documentary form (e.g., paper or electronic
18     documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
19     that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
20     “CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL” (hereinafter, “HIGHLY
21     CONFIDENTIAL legend”), to each page that contains protected material. If only a
22     portion or portions of the material on a page qualifies for protection, the Producing Party
23     also must clearly identify the protected portion(s) (e.g., by making appropriate markings
24     in the margins).
25           A Party or Non-Party that makes original documents available for inspection need
26     not designate them for protection until after the inspecting Party has indicated which
27     documents it would like copied and produced. During the inspection and before the

                                                    5
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 7 of 19 Page ID #:795




1      designation, all of the material made available for inspection shall be deemed
2      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” After the inspecting Party has
3      identified the documents it wants copied and produced, the Producing Party must
4      determine which documents, or portions thereof, qualify for protection under this Order.
5      Then, before producing the specified documents, the Producing Party must affix the
6      appropriate legend (“CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL
7      legend”) to each page that contains Protected Material. If only a portion or portions of
8      the material on a page qualifies for protection, the Producing Party also must clearly
9      identify the protected portion(s) (e.g., by making appropriate markings in the margins).
10                  (b)    for testimony given in depositions, the Designating Party shall
11     identify the Disclosure or Discovery Material that constitutes Protected Material on the
12     record before the close of the deposition whenever possible, but a party may designate
13     portions of the deposition as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
14     within fourteen (14) days after receipt of the deposition transcript. The originals and all
15     copies of the deposition transcript must bear the appropriate legend (“CONFIDENTIAL
16     legend” or “HIGHLY CONFIDENTIAL legend”).
17                  (c)    While Protected Material is being used at a deposition, no person to
18     whom the Protected Material may not be disclosed under this Order shall be present.
19                  (d)    While Protected Material is being used at a hearing or other
20     proceeding, either Party may request that the courtroom be closed. The use of a
21     document as an exhibit at a deposition shall not in any way affect its designation as
22     “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL.”
23                  (e)    for information produced in some form other than documentary and
24     for any other tangible items, that the Producing Party affix in a prominent place on the
25     exterior of the container or containers in which the information is stored the appropriate
26     legend (“CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL legend.”) If only a
27     portion or portions of the information warrants protection, the Producing Party, to the

                                                    6
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 8 of 19 Page ID #:796




1      extent practicable, shall identify the protected portion(s).
2            5.3.   Inadvertent Failures to Designate. An inadvertent failure to designate
3      qualified information or items does not, standing alone, waive the Designating Party’s
4      right to secure protection under this Order for such material. If a Party or Non-Party
5      discovers that it has inadvertently failed to designate “CONFIDENTIAL” or “HIGHLY
6      CONFIDENTIAL” Information, it has the right to make that designation by notifying all
7      other parties in writing of its designation within fourteen (14) days of discovering that it
8      has failed to designate “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
9      Information. Upon receipt of such notice, all other parties must make reasonable efforts
10     to assure that the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Information is
11     treated in accordance with the provisions of this Order.
12           6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
13                  6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
14     designation of confidentiality at any time that is not prohibited by the Court’s Scheduling
15     Order.
16                  6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
17     resolution process over the designation of “CONFIDENTIAL” or “HIGHLY
18     CONFIDENTIAL” Information under Local Rule 37-1 et seq. The Challenging Party
19     shall provide written notice (“Challenge Notice”) of each designation it is challenging
20     (the “Challenged Material”) and describe the basis for each challenge. This Challenge
21     Notice shall identify each issue in dispute, shall state briefly with respect to each such
22     issue the moving party’s position (and provide any legal authority which the moving
23     party believes is dispositive of the dispute as to that issue/request), and specify the terms
24     of the order to be sought. To avoid ambiguity as to whether a challenge has been made,
25     the Challenge Notice must recite that the challenge to the Challenged Material is being
26     made in accordance with this Protective Order. The Designating Party or its counsel
27     shall thereafter, within ten (10) calendar days, respond to such challenge in writing by

                                                     7
     Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 9 of 19 Page ID #:797




1      either: (i) agreeing to remove the designation; or (ii) stating the reasons for such
2      designation and shall attempt to resolve each challenge in good faith through a
3      conference of counsel. Counsel may agree to reasonable extensions.
4                     6.3.   Judicial Intervention. If the parties cannot resolve a challenge without
5      Court intervention, the Challenging Party shall initiate the joint stipulation process as the
6      moving party pursuant to Local Rule 37-2 et seq. The burden of persuasion with respect
7      to any such application made under Local Rule 37-2 concerning the propriety of the
8      confidentiality designation shall remain upon the Producing Party. Until the ruling on the
9      dispute becomes final, the Challenging Party shall continue to afford the material in
10     question the level of protection to which it is entitled under the Producing Party’s
11     designation.
12           Unless a prompt challenge to a Producing Party’s confidentiality designation is
13     necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
14     a significant disruption or delay of the litigation, a Party does not waive its right to
15     challenge a confidentiality designation by electing not to mount a challenge promptly
16     after the original designation is disclosed.
17           7.       ACCESS TO AND USE OF PROTECTED MATERIAL
18                    7.1.   Basic Principles. A Receiving Party may use Protected Material that
19     is disclosed or produced by another Party or by a Non-Party in connection with this
20     Action only for prosecuting, defending, or attempting to settle this Action. Such
21     Protected Material may be disclosed only to the categories of persons and under the
22     conditions described in this Order. When the Action has been terminated, a Receiving
23     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
24          Protected Material must be stored and maintained by a Receiving Party at a location
25     and in a secure manner that ensures that access is limited to the persons authorized under
26     this Order.
27          Nothing in this Order will bar Counsel from rendering advice to their clients with

                                                      8
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 10 of 19 Page ID #:798




1    respect to this litigation and, in the course thereof, relying upon any information
2    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” provided that the
3    contents of the information must not be disclosed to those not authorized by this Order.
4                7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
5    otherwise ordered by the Court or permitted in writing by the Designating Party, a
6    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
7    only to:
8                 (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
9    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
10   to disclose the information for this Action;
11                (b)    the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13                (c)    Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                (d)   the Court and its personnel;
17                (e)   court reporters and their staff;
18                (f)   professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
20   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                (g)    the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23                (h)    potential or actual witnesses in the Action to whom disclosure is
24   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
25   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
26   Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
27   Protected Material may be separately bound by the court reporter and may not be

                                                    9
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 11 of 19 Page ID #:799




1    disclosed to anyone except as permitted under this Stipulated Protective Order; and
2                 (i)    any mediator or settlement officer, and their supporting personnel,
3    mutually agreed upon by any of the parties engaged in settlement discussions.
4                 7.3.   Disclosure of “HIGHLY CONFIDENTIAL” Information or Items:
5    Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a
6    Receiving Party may disclose any information or item designated “HIGHLY
7    CONFIDENTIAL” only to:
8          (a)      The Receiving Party’s Outside Counsel of record in this action, as well as
9    employees of said Outside Counsel of Record to whom it is reasonably necessary to
10   disclose the information for this litigation;
11         (b)      No more than two members of the Receiving Party’s House Counsel and
12   their staff (1) to whom disclosure is reasonably necessary for this action and (2) who
13   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
14         (c)      Experts of the Receiving Party (1) to whom disclosure is reasonable
15   necessary for this litigation (2) who have signed the “Acknowledgement and Agreement
16   to be Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph
17   7.4(a), below, have been followed;
18         (d)      The Court and its personnel;
19         (e)      Court reporters and their staff, professional jury or trial consultants, and
20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and
21   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22         (f)      The author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information; and
24         (g)      Potential or actual witnesses in the Action (1) to whom disclosure is
25   reasonably necessary for this litigation, (2) who have signed the “Acknowledgment and
26   Agreement to Be Bound” (Exhibit A), and (3) following written notice to the Producing
27   Party, at least seven days prior to any disclosure to the witness, of the witness’s name,

                                                     10
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 12 of 19 Page ID #:800




1    current employer and city and state of the witness’s residence. Pages of transcribed
2    deposition testimony or exhibits to depositions that reveal Protected Material may be
3    separately bound by the court reporter and may not be disclosed to anyone except as
4    permitted under this Stipulated Protective Order, and
5           (h)     Any mediator or settlement officer, and their supporting personnel,
6    mutually agreed upon by any of the parties engaged in settlement discussions.
7           7.4.    Procedures for Approving or Objecting to Disclosure of “HIGHLY
8    CONFIDENTIAL” Information or Items to Experts:
9           (a)     Unless otherwise ordered by the Court or agreed to in writing by the
10   Designating Party, a Party that seeks to disclose to an Expert (as defined in this Order)
11   any information or item that has been designated “HIGHLY CONFIDENTIAL” pursuant
12   to paragraph 5 first must provide written notice to the Designating Party that (1) sets forth
13   the full name of the Expert and the city and state of his or her primary residence, (2)
14   attaches a copy of the Expert’s current resume, (3) identifies the Expert’s current
15   employer, and (4) identifies each person or entity by whom the Expert is currently
16   retained.
17          (b)     A Party that provides the information specified in the preceding respective
18   paragraphs may disclose the subject Protected Material to the identified Expert unless,
19   within seven days of delivering the request, the Party receives a written objection from
20   the Designating Party. Any such objection must set forth in detail the grounds on which
21   it is based.
22          (c)     A Party that receives a timely written objection must meet and confer with
23   the Designating Party (through direct voice to voice dialogue) to try to resolve the matter
24   by agreement within seven days of the written objection. If no agreement is reached, the
25   Party objecting to the disclosure to the Expert may file a motion as provided in Civil
26   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) seeking
27   permission from the Court to prevent the Expert from reviewing the specified

                                                  11
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 13 of 19 Page ID #:801




1    information. Any such motion must describe the circumstances with specificity, set forth
2    in detail the reasons why the disclosure to the Expert should be refused and assess the
3    risk of harm that the disclosure would entail. In addition, any such motion must be
4    accompanied by a competent declaration describing the parties’ efforts to resolve the
5    matter by agreement (i.e., the extent and the content of the meet and confer discussions)
6    and setting forth the reasons advanced by the Designating Party for its refusal. In any
7    such proceeding, the Party opposing the disclosure to the Expert shall bear the burden of
8    proving that the risk of harm that the disclosure would entail (under the safeguards
9    proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its
10   Expert.
11         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12   IN OTHER LITIGATION
13         If a Party is served with a subpoena or a court order issued in other litigation that
14   compels disclosure of any information or items designated in this Action as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” that Party must:
16         (a)    promptly notify in writing the Designating Party. Such notification shall
17   include a copy of the subpoena or court order;
18         (b)     promptly notify in writing the party who caused the subpoena or order to
19   issue in the other litigation that some or all of the material covered by the subpoena or
20   order is subject to this Protective Order. Such notification shall include a copy of this
21   Stipulated Protective Order; and
22         (c)     cooperate with respect to all reasonable procedures sought to be pursued by
23   the Designating Party whose Protected Material may be affected.
24         If the Designating Party timely seeks a protective order, the Party served with the
25   subpoena or court order shall not produce any information designated in this action as
26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the
27   Court from which the subpoena or order issued, unless the Party has obtained the

                                                  12
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 14 of 19 Page ID #:802




1    Designating Party’s permission. The Designating Party shall bear the burden and
2    expense of seeking protection in that court of its confidential material and nothing in
3    these provisions should be construed as authorizing or encouraging a Receiving Party in
4    this Action to disobey a lawful directive from another court.
5          9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
6    PRODUCED IN THIS LITIGATION
7               (a) The terms of this Order are applicable to information produced by a Non-
8    Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
9    CONFIDENTIAL” Such information produced by Non-Parties in connection with this
10   litigation is protected by the remedies and relief provided by this Order. Nothing in these
11   provisions should be construed as prohibiting a Non-Party from seeking additional
12   protections.
13              (b) In the event that a Party is required, by a valid discovery request, to produce
14   a Non-Party’s confidential information in its possession, and the Party is subject to an
15   agreement with the Non-Party not to produce the Non-Party’s confidential information,
16   then the Party shall:
17                    (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality agreement
19   with a Non-Party;
20                    (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                    (3) make the information requested available for inspection by the Non-
24   Party, if requested.
25              (c) If the Non-Party fails to seek a protective order from this court within 14
26   days of receiving the notice and accompanying information, the Receiving Party may
27   produce the Non-Party’s confidential information responsive to the discovery request. If

                                                   13
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 15 of 19 Page ID #:803




1    the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
2    information in its possession or control that is subject to the confidentiality agreement
3    with the Non-Party before a determination by the Court. Absent a court order to the
4    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
5    court of its Protected Material.
6          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
7                 If a Receiving Party learns that, by inadvertence or otherwise, it has
8    disclosed Protected Material to any person or in any circumstance not authorized under
9    this Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
11   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
12   persons to whom unauthorized disclosures were made of all the terms of this Order, and
13   (d) request such person or persons to execute the “Acknowledgment and Agreement to
14   Be Bound” that is attached hereto as Exhibit A. If a non-Designating Party has actual
15   knowledge that “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Information is
16   being used or possessed by a person not authorized to use or possess that material,
17   regardless of how the material was disclosed or obtained by such person, the Party shall
18   provide immediate written notice of the unauthorized use or possession to the Party or
19   Designating Party whose material is being used or possessed. No Party shall have an
20   affirmative obligation to inform itself regarding such possible use or possession.
21         11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain inadvertently
24   produced material is subject to a claim of privilege or other protection, the obligations of
25   the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
26   This provision is not intended to modify whatever procedure may be established in an e-
27   discovery order that provides for production without prior privilege review. Pursuant to

                                                  14
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 16 of 19 Page ID #:804




1    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
2    effect of disclosure of a communication or information covered by the attorney-client
3    privilege or work product protection, the parties may incorporate their agreement in the
4    stipulated protective order submitted to the Court.
5          12. MISCELLANEOUS
6               12.1.    Right to Further Relief. Nothing in this Order abridges the right of any
7    person to seek its modification by the Court in the future.
8               12.2.    Right to Assert Other Objections. By stipulating to the entry of this
9    Protective Order no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13              12.3.    Reservations. Entering into, agreeing to or complying with the
14   provisions of this Order shall not: (1) operate as admission that any particular material
15   contains Protected Material; or (2) prejudice any right to seek a determination by the
16   Court (a) whether particular material should be produced, or (b) if produced, whether
17   such material should be subject to the provisions of this Order.
18              12.4.    Rights to Inspect Certificates (Exhibit A). Unless otherwise provided
19   herein, except in the event of a good-faith claim of violation of this Order, the Parties
20   agree not to request copies of the certificates (attached hereto in their unexecuted form as
21   Exhibit A) or to determine the identities of the persons signing them.
22              12.5.    Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
25   Protected Material at issue. If a Party’s request to file Protected Material under seal is
26   denied by the Court, then the Receiving Party may file the information in the public
27   record unless otherwise instructed by the Court.

                                                  15
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 17 of 19 Page ID #:805




1          13. FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within 90 days
3    of a written request by the Designating Party, each Receiving Party must return all
4    Protected Material to the Producing Party or destroy such material. As used in this
5    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected Material.
7    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
8    a written certification to the Producing Party (and, if not the same person or entity, to the
9    Designating Party) by the 90 day deadline that (1) identifies (by category, where
10   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
11   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
12   any other format reproducing or capturing any of the Protected Material.
13         Notwithstanding this provision, Counsel are entitled to retain an archival copy of
14   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
15   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
16   consultant and expert work product, even if such materials contain Protected Material.
17   Any such archival copies that contain or constitute Protected Material remain subject to
18   this Protective Order as set forth in Section 4 (DURATION).
19         14.    Any violation of this Order may be punished by any and all appropriate
20   measures including, without limitation, contempt proceedings and/or monetary sanctions.
21
22
23
24
25
26
27

                                                  16
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 18 of 19 Page ID #:806




1         FOR GOOD CAUSE SHOWN, THE PARTIES’ STIPULATED PROTECTIVE
2    ORDER IS GRANTED. IT IS SO ORDERED.
3
4    Dated: August 28, 2020

5                                        Magistrate Judge Douglas F. McCormick
6                                        United States Magistrate Judge

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           17
 Case 8:18-cv-01689-JLS-DFM Document 56 Filed 08/28/20 Page 19 of 19 Page ID #:807




1                                            EXHIBIT A
2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3          I,   _____________________________            [print   or   type   full   name],    of
4    _________________ [print or type full address], declare under penalty of perjury that I
5    have read in its entirety and understand the Stipulated Protective Order that was issued by
6    the United States District Court for the Central District of California on [date] in the case
7    of Jill Patt, D.V.M., et al v. Antech Diagnostics, Inc., Case No. 8:18-cv-01689-JLS-DFM.
8    I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
9    and I understand and acknowledge that failure to so comply could expose me to sanctions
10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in
11   any manner any information or item that is subject to this Stipulated Protective Order to
12   any person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   action. I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or
19   any proceedings related to enforcement of this Stipulated Protective Order.
20
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23   Printed name: _______________________________
24
25   Signature: __________________________________
26
27

                                                  18
